*1141SUR PETITION FOR REHEARING
March 12, 1991.
PRESENT: SLO VITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD and ALITO, Circuit Judges, and RE, Judge *.
The petition for rehearing filed by respondent in the above captioned matter having been submitted to the judges who participated in the decision of this court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied
Chief Judge Sloviter, Judge Becker and Judge Scirica would grant rehearing.